HOLCOMB, J., dissents.
This is an action for injunctive relief. From a decree favorable to defendants, plaintiff appeals.
[1] At the outset, we are confronted with a motion to strike the statement of facts. The decree was entered *Page 379 
and the motion for new trial denied on March 22, 1933. The statement of facts was filed August 12th. The motion to strike the statement of facts is granted. Graham v. Carroll, 153 Wash. 222,279 P. 570; Seattle Natl. Bank v. Trefethen, 168 Wash. 173,11 P.2d 244.
[2] Respondents have also interposed a motion to dismiss the appeal. The contention is that, this being a case of equitable cognizance and triable de novo in this court, there is no record upon which it can be so tried, since the statement of facts has been stricken. In support of this contention, respondents cite Anderson v. McGregor, 36 Wash. 124,78 P. 776, and Hannon v. Millichamp, 40 Wash. 118, 82 P. 168. In those cases, the record consisted only of the pleadings and the order or decree appealed from.
In the case at bar, the court made findings of fact and, by reference, made certain exhibits a part of the findings. These exhibits are, therefore, a part of the record. Keyes v.Ahrenstedt, 156 Wash. 526, 287 P. 35; Spokane Savings  LoanSociety v. Park Vista Improvement Co., 160 Wash. 12,294 P. 1028.
It is, of course, unnecessary for the trial court to make findings in a case of equitable cognizance, but in cases where it does, this court will not dismiss the appeal, even though there be no statement of facts, if assignments of error are predicated on the sufficiency of the findings to support the decree.
[3] In reviewing the record in such cases, however, this court starts with the presumption that the decree is correct; that it is entitled to every presumption necessary to sustain it, in the absence of an affirmative showing in the finding itself that the necessary facts to sustain it did not exist. Harbicanv. Chamberlin, 82 Wash. 556, 144 P. 717; Rich v. Kruger,130 Wash. 656, 228 P. 1012. *Page 380 
The decree will not be reversed, even though the findings may be defective, uncertain or incomplete. Thompson v. Emerson,55 Wash. 138, 104 P. 201; Nelson v. McPhee, 59 Wash. 103,109 P. 305; Cook v. Washington-Oregon Corporation, 84 Wash. 68,146 P. 156, 149 P. 325; Magee v. Risley, 82 Wash. 178,143 P. 1088; Rea v. Eslick, 87 Wash. 125, 151 P. 256; Smith v.Dement Bros. Co., 100 Wash. 139, 170 P. 555. In the case ofThompson v. Emerson, supra, the court said:
"Since no formal findings of fact are necessary to support a decree in equity, it must follow that merely defective or incomplete findings will not render a decree invalid; for surely if the decree is valid without any findings at all, it cannot be in a worse position simply because it is accompanied by defective or incomplete findings. A decree without findings, or defective or incomplete findings, is sustained on the principle that the proceedings of courts of superior and general jurisdiction are presumed to be regular. In other words, error must appear affirmatively; it is not presumed from any mere defect or omission in matters that are not essential to be shown in order to constitute a valid record. So in the case before us, since it was not necessary that there be findings to support the decree, incomplete or defective findings will not invalidate it."
[4] It is also well settled that, where the statement of facts is stricken, the pleadings will be deemed amended so as to embrace all the issues upon which the court made findings.Holden v. Romano, 61 Wash. 458, 112 P. 489; McCreery v.Carter, 73 Wash. 394, 131 P. 1125; Wise v. Nichols,147 Wash. 375, 266 P. 186; Smith v. Loveland Mutual Co.,152 Wash. 545, 278 P. 675.
With these principles in mind, we shall now consider the findings made and the decree entered by the *Page 381 
trial court. From the findings the following facts are disclosed: In 1883, Reverend John Adams Paddock was missionary bishop of the Protestant Episcopal Church in Washington territory. February 20th of that year, the Tacoma Land Company conveyed to him lots 1, 2 and 3, block 606, New Tacoma, Washington territory,
". . . in trust nevertheless, for St. Lukes Protestant Episcopal Memorial Church in New Tacoma, Washington Territory and its successors, as such memorial church society, to be occupied by the St. Lukes Protestant Episcopal Memorial Church or Society for Protestant Episcopal Church religious purposes and for no other purpose whatever . . ."
The deed is, by reference, made a part of the findings.
Thereafter, Charles B. Wright erected a stone church edifice on the property, which he gave to the bishop, with the request that it be consecrated as St. Luke's Memorial Church, and that it be considered the bishop's church. The instrument of donation is, by reference, made a part of the finding.
In 1891, the respondent The Rector, Wardens and Vestry of St. Luke's Parish, Tacoma, Washington, was organized as a religious corporation, under the ecclesiastical authority of the Protestant Episcopal Church of the United States of America and of the diocese of Olympia, for the purpose of "maintaining Wright Memorial Church or Chapel." For the sake of brevity, this respondent will be hereafter referred to as St. Luke's.
Prior to 1925, Right Reverend S. Arthur Huston was elected bishop of the diocese of Olympia. He removed the see of the diocese to Seattle. Wright Memorial Church ceasing to be the bishop's church, the respondent St. Luke's requested Bishop Huston to *Page 382 
deed the church to it. This he did September 16, 1925, "impressing thereon the trust contained in the deed from Tacoma Land Company to said John Adams Paddock." It is claimed this deed was defective, in that the grantee was not designated by its correct corporate name. It is clear, however, and the court found, that the intention was to convey to respondent St. Luke's.
In 1926, St. Luke's Parish and Trinity Parish united under the name of Christ Church Parish. This amalgamation was brought about by the majority vote of the members of each parish. The first vestry of Christ Church consisted of the members of the vestries of both the old parishes. The respondent corporation, Christ Church, "was then organized, under the laws of the state of Washington, for the purpose of taking over the properties of Trinity Church and St. Luke's Church."
By reason of its location and greater seating capacity, Trinity Church was selected for the use of the combined congregation. St. Luke's, however, maintained its separate organization. For a time, religious services were continued in the Memorial Church, but finally, due largely to lack of financial support, the church was abandoned for religious purposes; the pews, furniture and memorials being removed and stored.
In the fall of 1932, the building inspector of Tacoma notified Christ Church authorities that the steeple of the Memorial Church was unsafe and likely to fall. Neither St. Luke's nor Christ Church had funds to make necessary repairs, so it was decided to raze the building. To that end, acting under due ecclesiastical authority, the vestries executed a bill of sale to the building to respondent Edward J. Dunn. It is the *Page 383 
purpose of the vestries to sell the real estate also and apply the proceeds on an indebtedness incurred by respondent Christ Church in the erection of a parish house on the Trinity Church property.
When Dunn started to raze the building, appellant, who is a member of St. Luke's Parish, brought this action to enjoin the demolition of the building and for cancellation of the deed from Bishop Huston to St. Luke's. A temporary restraining order was issued. Thereafter, all the respondents, except Bishop Huston, who filed a general denial, joined in one answer, setting up facts upon which they prayed, not only for dissolution of the restraining order, but that Bishop Huston's deed of September 16, 1925, be reformed and confirmed, and that respondent St. Luke's be required to convey the property to Christ Church. By reply, appellant joined issue on the affirmative answer.
Upon the issues thus raised, trial was had, resulting in findings of fact, as herein narrated. By its decree, the court adjudged the right of title to the lots in question to be in respondent Christ Church, in trust; and directed respondent St. Luke's to execute a deed therefor to Christ Church. By the decree, it was further adjudged that Christ Church could sell the property and apply the proceeds to its building fund and to the preservation of "the bell, memorial tablets and all other memorials of St. Luke's." The decree further adjudged that the restraining order be dissolved and appellant's action be dismissed.
To this decree, appellant interposes the following assignments of error:
"(1) The court erred in decreeing the legal title in Christ Church, as such is not supported by its findings.
"(2) The court erred in appointing the vestry of Christ Church trustee and requiring the officers of St. Luke's Church to execute a deed to Christ Church." *Page 384 
Appellant's argument proceeds on the theory that the deed executed by the Tacoma Land Company and the instrument executed by Mr. Wright, donating the church edifice to Bishop Paddock, impressed the property with a trust which prevents its alienation.
[5] With respect to the building, it is clear this contention cannot be sustained, for the deed of gift provides:
". . . I do hereby relinquish all claim to any right of disposing of the said building otherwise than is provided for in the Canons of the Church. . ."
Specific finding was made by the court that the bill of sale for the building to Dunn was executed pursuant to "ecclesiastical authority." Thus it appears that the disposal of the building was within the express terms of the gift. The findings, therefore, affirmatively support the decree, in so far as it dissolves the restraining order.
[6] The habendum clause of the deed from the Tacoma Land Company to Bishop Paddock is as follows:
"To have and to hold the said real property hereby conveyed to the said The Right Reverend John Adams Paddock D.D. Missionary Bishop and his several successors as above mentioned in trust as aforesaid so long as the same shall be occupied and used by the said St. Lukes Protestant Episcopal Memorial Church and its Successors as such Memorial Church Society for Protestant Episcopal Church religious purposes aforesaid and no longer."
In considering the effect of the trust thus imposed, there are two well recognized principles of law to be kept in mind: (1) In the absence of fraud, where the right of property in a civil court is dependent on the question of doctrine, discipline, ecclesiastical law, rule or custom, or church government, and that has been *Page 385 
decided by the highest tribunal within the organization to which it has been carried, the civil court will accept that decision as conclusive, and be governed by it in its application to the case before it. Hendryx v. People's United Church, 42 Wash. 336,84 P. 1123, 4 L.R.A. (N.S.) 1154; Watson v. Jones, 80 U.S. 679,20 L. Ed. 666. (2) That
"A majority of a church organization may direct and control church matters, consistently with the particular and general laws of the organization or denomination to which it belongs." 23 R.C.L. 437; Applequist v. Swedish Evangelical LutheranGethsemane Church, 154 Wash. 351, 282 P. 224.
In the light of these rules, what limitations does the above quoted clause in the deed of the Tacoma Land Company to Bishop Paddock place upon alienation of the property? In passing, it may be conceded that, if the purpose of respondents was to divert the funds to be received from the sale of the property to other than religious purposes of the Episcopal Church, the court could and would enjoin them. Watson v. Jones, supra. But no such contention is made here.
The deed creates a passive trust. The trustee is merely the holder of the legal title. No active duties are required of him. Under such a trust, the trustee may be compelled to convey to thecestui que trust. Bispham, Principles of Equity (10th ed.), § 20; Trustees for Baptist Church v. Laird, 10 Del. Ch. 118,85 A. 1082; McKenzie v. Sumner, 114 N.C. 425, 19 S.E. 375.
Appellant contends that the members of the religious society of St. Luke's are the cestuis que trustent, while respondents contend that the cestui que trust is the society itself. On this point, we think it is immaterial which view is adopted. Under either, the appellant is bound by the action of the majority of the congregation. *Page 386 
It will be remembered, in this connection, that the society was incorporated in 1891. In 1926, by majority vote, it elected to unite with Trinity. It undertook to bind itself to convey its property to Christ Church. The latter was organized for that very purpose. While the court made no finding that the amalgamation of St. Luke's and Trinity and the organization of Christ Church was pursuant to ecclesiastical authority, nothing affirmatively appears in the findings to the contrary. It must, therefore, be presumed, in support of the decree, that the evidence showed that there was such authority.
So, whether respondent St. Luke's took title under the deed from Bishop Huston as trustee or as cestui que trust, it now holds the title for the benefit of its successor, Christ Church.Watson v. Jones, supra; Gewin v. Mt. Pilgrim Baptist Church,166 Ala. 345, 51 So. 947, 139 Am. St. 41; Walker v. McPherson,199 Ala. 486, 74 So. 449.
It was, therefore, proper, under either view, for the court to direct St. Luke's to convey the property to Christ Church.
Furthermore, since issue was joined on the latter's claim of right to sell the property and apply the proceeds in the furtherance of the religious purposes or principles of the Episcopal faith, it was proper for the court to decree that such right exists. For in a trust of the character here involved, where no restraint is imposed on the right to alienate, the courts will not interfere further than to see to it that the proceeds from the sale of the trust property are not diverted from the use for religious purposes of the faith or denomination to which the property was dedicated. Watson v. Jones, supra.
The judgment is affirmed.
MILLARD, MAIN, MITCHELL, and TOLMAN, JJ., concur. *Page 387